Citation Nr: 0604559	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  98-05 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1974 to August 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2001 and August 2004 this issue was remanded by the Board for 
further development.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran 
did experience an acquired psychiatric disorder prior to his 
entry into service.

2.  There is no clear and unmistakable evidence to show that 
there was no increase in the underlying severity of the 
veteran's preexisting acquired psychiatric disorder during 
his period of active duty service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to an acquired 
psychiatric disorder has not been rebutted.  38 U.S.C.A. §§ 
1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).

2.  An acquired psychiatric disorder was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or injury and that it was not aggravated during.  
38 C.F.R. § 3.304(b).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.  On the other hand, if a 
preexisting disorder is noted upon entry 
into service, the veteran cannot bring a 
claim for service connection for that 
disorder, but the veteran may bring a 
claim for service-connected aggravation 
of that disorder.  In that case section 
1153 applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F. 3d at 1096.

The veteran's service medical records do not appear to 
include an entrance examination.  Therefore, it cannot be 
said that a preexisting acquired psychiatric disorder was 
noted upon entry into service.  The veteran is therefore 
entitled to the presumption of soundness with regard to an 
acquired psychiatric disorder.  The question now becomes 
whether the presumption of soundness has been rebutted in 
this case.

The Board must first determine whether there is clear and 
unmistakable evidence showing that the veteran suffered an 
acquired psychiatric disorder prior to service.  The 
veteran's in-service records showed that in July 1975 he 
underwent a psychiatric evaluation, the diagnosis was 
inadequate personality disorder, with immature features, 
chronic, severe.  During the evaluation the examiner noted 
that the veteran's predisposing maladaptive patterns were 
revealed in a past history which included the veteran being 
sexually abused as a child.  It was recommended that he be 
administratively discharged.  Although a March 1997 VA 
examination was unable to provide a diagnosis for a 
psychiatric disorder, subsequent VA and private medical 
records are replete with treatment for a mental disorder.  
The examiner during the veteran's July 2003 VA examination 
opined that there was evidence of frank and severe symptoms 
of post-traumatic stress disorder (PTSD) which was 75 percent 
due to traumas incurred prior to entering active duty 
service, including physical/sexual abuse and molestation over 
a prolonged time period, with clear indications of 
disturbance in conduct, poor school performance, and reports 
of violent behavior for which the veteran was expelled from 
school which have continued.  The diagnoses included bipolar 
disorder type I and PTSD.  The Board finds that this rises to 
the level of clear and unmistakable evidence that the 
veteran's acquired psychiatric disorder preexisted service.  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that there was no 
increase in severity during service.  In the present case, 
the Board is unable to conclude that the evidence in this 
regard is clear and unmistakable.  A May 2002 note from a 
private community psychiatric clinic indicated that the 
veteran had a diagnosis of PTSD, and that the early onset of 
traumas in childhood were exacerbated by military service.  
Furthermore, consideration must be given to the fact that the 
examiner who conducted the July 2003 VA examination also 
examined the veteran during a January 2005 VA examination.  
During the latter evaluation, the examiner opined that the 
stressors the veteran experienced during service accounted 
for 10 percent of his overall symptoms of PTSD, which could 
not be considered an episodic increase nor a normal 
progression of symptoms prior to active duty service.  The 
examiner stated that the veteran's active duty service 
contributed to his PTSD symptoms by as much as 10 percent, 
and specifically was indicated by irritability with male 
figures of authority.  

After weighing the above-cited evidence, the Board is unable 
to conclude that the evidence against a finding of 
aggravation during service reaches the high standard of 
"clear and unmistakable" evidence.  Therefore, the Board must 
find that the presumption of soundness has not been rebutted.  
Under this analysis, since the presumption of soundness has 
not been rebutted, then the inservice inadequate personality 
disorder must be viewed as the first manifestations of an 
acquired psychiatric disorder.  This leads to the conclusion 
that an acquired psychiatric disorder was incurred during the 
veteran's active duty service.  Service connection is 
therefore warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the favorable disposition in this matter.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is warranted.  The appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


